The original opinion fails to set out that the alleged forged order for license was signed "B.E. Smith," and that when presented to the tax collector by appellant the document read as follows: "Send me licens for ford car bought from Ford dealer Dublin, Tex. engin no 4856786 (Signed) B.E. Smith."
The law of this State requires that every motor vehicle be registered and have a number plate, a seal, etc., and when such vehicle is sold by any person other than a dealer the seller shall endorse on his registration certificate a written transfer of same. The application for such registration is to be made to a tax collector. Art. 7012 1/2 Revised Civil Stats. 1920. Any person operating a vehicle on the highways of this State without license number plate, etc. is guilty of a misdemeanor. *Page 591 
Art. 820a Vernon's P.C. This much is said to illustrate the proposition that an application for registration, seal, number plate, etc. is such instrument as may affect property. Appellant now contends in his motion that the alleged forged instrument could not be the subject of forgery and that the indictment is insufficient because it does not state that appellant paid or offered to pay the license fee, and it fails to set out that he lived in Mills county. We can not agree to either proposition. The question is not whether the alleged forged instrument was actually so used as to affect property. If such were the law, the indictment would need to allege as contended by appellant. The test is only whether it be such instrument as if true might affect property. An indictment for forgery need not state that the instrument was passed or used to defraud, though proof of such facts may be proper in a forgery case as sheddding light on the intent of the alleged forger. We fail to see how it could be held necessary to allege that appellant resided in Mills county.
Appellant also urges weakness of the facts. We regret our inability to agree that they are not sufficient. Appellant presented an order for registration signed B.E. Smith, and averred that he knew Smith, met him in Erath county, knew him to be the owner of the car in question. On this representation he procured license number, plate, etc. Later he himself transferred a car having such license and number plate, etc. This car was taken from the transferee by the officers. The order for the issuance of the license was shown by comparison to have been written by appellant himself. Later and after being arrested appellant said that the cars belonged to two men who were fishing on a creek who accosted him as he was coming to Goldthwaite and wanted him to get their cars registered, and that at the request of said men he wrote out and signed for them the orders for registration. He said there were two new Ford cars standing near where he saw them. He had never seen the men before, they were strangers to him. We think these facts not only sustain the verdict of guilty but that they fairly meet another contention of appellant which is that the State proved exculpatory statements of appellant and is bound thereby. The record shows that the State proved that when getting the license appellant told one story about Smith and about the cars to which the registration related, and when arrested that he told a totally different and contradictory story.
The testimony of Mr. Foster that he bought from appellant a car having the number, etc. as appeared in the license applied for by appellant signed B.E. Smith, and that this car was afterward taken from him by the officers, and that he had never been paid for said car; and the testimony of the sheriff that the numbers appearing on said car were not the factory numbers but that they had all been filed off and changed, was admissible as tending to show an intent to defraud *Page 592 
on the part of appellant in the transaction and as supporting that part of the State's case.
The motion for rehearing will be overruled.
Overruled.